The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 20, 2014

                                      No. 04-14-00054-CR

                                 Marcus Anthony ROBINSON,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR0413
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
        The court reporter has filed a third notification of late reporter’s record, requesting an
extension to June 7, 2014. We GRANT the court reporter’s request and ORDER her to file the
reporter’s record on or before June 9, 2014. NO FURTHER EXTENSIONS WILL BE
GRANTED.


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court